DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communications filed 4-7-22 and 8-16-22.
Claims 1, 3, 4, 6-9, 11-38 are pending in the instant application.
Claims 3, 4, 6-9, 11-20, 26-38 are withdrawn from consideration as being drawn to a non-elected invention or species.
Claims 1, 21-25 have been examined on their merits as set forth below.

Withdrawn Rejections/Objections
	Any objections or rejections not repeated in this Office action are hereby withdrawn.
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 21-25 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, prior art and claims do not adequately describe the broad genera claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the broad genera claimed for the reasons set forth in the Office action mailed 10-7-21 and as set forth below.
Response to Applicant’s Arguments
Applicant's arguments filed 4-7-22 have been fully considered but they are not persuasive. 
Applicant’s Arguments
Applicant argues the following:
Applicant refers the Examiner to FIG. 7, which charts the size, expansion, electrical charge, membrane affinity, biodistribution, potency, stability, therapeutic cargo, immunogenicity, loading efficiency, and purity ranges of Applicant’s claimed invention. FIG. 7 provides “those skilled in the art” “with reasonable clarity” and specifically, the clarity of the size, expansion, electrical charge, membrane affinity, biodistribution, potency, stability, etc. of Applicant’s claimed invention. In addition, new claims 34-38 provide more clarity into the size range of Applicant’s invention. Meanwhile, the Specification provides in at least one instance the support of “autologous exosomes having an optimal vesicle size between about 55 nanometers (nM) and 100 nM.” Specification at § 86. Therefore, the Specification provides with reasonable clarity that Applicant had possession of the claimed invention at the time of the invention.

Second, Applicant respectfully asserts that the claims as originally filed have full support in the Specification but claim 1 has been amended to describe the invention better and with more clarity. The amendments include an exosome isolated from autologous cells,” “at least one plasmid is an RNA plasmid, a DNA plasmid, or any combination thereof,” and “cargo further comprises a CRISPR Cas9 system, a Zinc finger, a single base editor, or a combination thereof. Therefore, for the preceding reasons, Applicant respectfully requests the Examiner to withdraw the present rejection under 35 U.S.C. 112.

Claims 1, 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention for the reasons set forth in the Office action mailed 10-7-21 and as set forth below.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention.
The breadth of the claims:
The claims are broadly drawn to compositions for delivering cargo to cytoplasm of a cell, which cargo manipulates angiogenesis, which composition comprises an exosome, and cargo located within the exosome, comprising at least one plasmid, which exosome is isolated from autologous cells of a patient, which plasmid is a RNA plasmid, a DNA plasmid, or any combination thereof and which cargo further comprises a CRISPR-Cas9 system, a Zinc finger, a single base editor, or a combination thereof, or comprises a nuclease functioning as a base editor to correct any targeted single nucleotide polymorphism, which cargo optionally further comprises a chimeric antigen receptor T cell transduces without using retroviruses, or optionally further comprises a plasmid comprising VEGF which transduces surrounding peri-ischemic cells facilitating angiogenesis in a distal ischemic region, or a plasmid optionally comprising anti-miR214.
The teachings in the specification
As stated previously, the specification teaches the following:
FIG. 1 illustrates a method of producing autologous exosomes from a body fluid according to an embodiment of the invention. 

Fig. 2 illustrates a method of producing autologous exosomes according to another embodiment of the invention. 

FIG. 3 illustrates a method of producing allogenic exosomes from a cell culture according to an embodiment of the invention.

FIG. 4 illustrates a method of producing allogenic exosomes from a body fluid according to another embodiment of the invention.

FIG. 5 illustrates a method for using exosomes comprising a therapeutic cargo for treating CVD according to one embodiment of the invention.

FIG. 6 illustrates a method for using exosomes comprising a therapeutic cargo for treating CVD according to another embodiment of the invention.

FIG. 7 illustrates a table of parameters for exosome isolation and purification according to an embodiment of the invention.

FIG. 8 illustrates an exosome loaded with cargo according to an embodiment of an invention.

FIG. 9 illustrates an exosome loaded with cargo according to an embodiment of an invention.

FIG. 10 illustrates an exosome loaded with a nuclease base editor according to an embodiment of the invention. 

DETAILED DESCRIPTION OF PREFERRED EMBODIMENTS [0029] Preferred embodiments of the present invention and their advantages may be understood by referring to FIGS. 1-10. The described features, structures, or characteristics of the invention may be combined in any suitable manner in one or more embodiments…

[Emphases added].
Applicant is correct that Figure 7 provides some details about producing exosome loaded therapeutics.  However, the generalities provided in Figure 7 fail to disclose any experimental conditions utilized or optimized for producing the exosomes.  No concentrations for any class of therapeutic molecules listed in Figure 7, no buffer conditions, no experimental details are disclosed.  In light of these deficiencies, the specification fails to provide the details for producing the exosomes as instantly claimed.
As stated previously, in light of the failings of the instant specification to provide any detailed or meaningful teachings as to the isolation, characterization or detailed description of any compositions claimed, one skilled in the art would not accept on its face the examples provided in the instant disclosure, and summarized above, as being correlative or representative of the disclosure of agents providing the ability for of any effective therapeutic effects in any subject as instantly claimed.  Since the specification fails to provide the requisite guidance for the design, delivery and provision of the large genera of therapeutic compositions providing effects in a subject, and since determination of the factors required for accomplishing appropriate delivery and therapeutic efficacy in a subject is highly unpredictable, it would require undue experimentation to practice the invention over the broad scope claimed.
In light of these teachings, Applicants have not provided adequate guidance in the specification toward making and using a representative number of species of the broad genera of therapeutic agents encompassed by the claims. 
One skilled in the art would not accept on its face the examples provided in the instant disclosure at the time of filing as being representative of the broad genera of therapeutic agents claimed.  The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general guidance is what is needed. Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of the proposed genera, the description provided is insufficient. 
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genera claimed.
Thus, Applicant was not in possession of the claimed genera.  
For these reasons, the instant rejections for lacking adequate written description and lacking enablement are properly maintained.

New Rejections/Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al (Nature, Vol. 527, pages 329-347 (2015)), Kosaka et al (J. Biol. Chem., Vol. 288, No. 15, pages 10849-10859 (2013)), and Kim et al (J. Controlled Release, Vol. 266, pages 8-16 (2017), the combination in view of Rue et al (AU 2010/327924), Shen et al (US 2009/0281167) and Berry et al (WO 2018/156649).
The claims are drawn to compositions for delivering cargo to the cytoplasm of a cell, which cargo manipulates angiogenesis, which composition comprises an exosome and cargo located within the exosome, cargo comprising at least one plasmid, which exosome is isolated from autologous cells of a patient, which plasmid is a RNA plasmid, a DNA plasmid, or any combination thereof and which cargo further comprises a CRISPR-Cas9 system, a Zinc finger, a single base editor, or a combination thereof, or comprises a nuclease functioning as a base editor to correct a targeted single nucleotide polymorphism, which cargo optionally further comprises a chimeric antigen receptor T cell transduced without using retroviruses, or optionally further comprises a plasmid comprising VEGF which transduces surrounding peri-ischemic cells facilitating angiogenesis in a distal ischemic region, or a plasmid optionally comprising anti-miR214.
Hoshino et al (Nature, Vol. 527, pages 329-347 (2015)) teach compositions comprising an exosome and a cargo comprising at least one plasmid comprising a molecule which manipulates angiogenesis, which exosome is isolated from autologous cells of a patient, and which plasmid optionally comprises an RNA or DNA plasmid or any combination thereof (see esp. text on page 329, 333, Methods of Exosome purification, characterization and analyses, Exosome treatment and labelling, Knockdown and overexpression cell preparation, page 336, Human studies, page 337).
Kosaka et al (J. Biol. Chem., Vol. 288, No. 15, pages 10849-10859 (2013)) teach the role of neutral sphyngomyelinase 2 (nSMase2) in regulating exosomal microRNA secretion, promoting angiogenesis and regulating metastasis in cancers, and the inhibition of nSMase2 using shRNA specific for nSMase2 (see entire document, esp. pages 10849-10852, Figures 1-5, text on page 10858).
Kim et al (J. Controlled Release, Vol. 266, pages 8-16 (2017) teach cellular delivery of exosomes comprising CRISPR Cas9 for treating cancer (see esp. the abstract).
Rue et al (AU 2010/327924) teach compositions comprising inhibitors of PCSK9 (see esp. ¶¶ 0163-0185).
Shen et al (US 2009/0281167) teach inhibitors of Mir214 for modulating angiogenesis (see esp. ¶ 0011).  
Berry et al (WO 2018/156649) teach cargo for therapeutic delivery in lipophilic vesicles comprising transduced chimeric antigen receptor T cells (see esp. pages 69-72, 77).
	It would have been obvious to compose and design compositions comprising exosomes optionally derived from a patient’s autologous cells and further comprising cargo comprising a plasmid manipulating angiogenesis and optionally further comprising a CRISPR-Cas9 system, a Zinc finger, a single base editor, or a combination thereof because exosomal compositions comprising plasmids and therapeutic molecules were well known in the art and previously disclosed by Kosaka,, Hoshino and Kim clearly teach compositions comprising an exosome and a cargo comprising at least one plasmid comprising a molecule which manipulates angiogenesis, which exosome is isolated from autologous cells of a patient, and which plasmid optionally comprises an RNA or DNA plasmid.  One of ordinary skill at the time of filing would have been motivated to utilize and reasonably expect that the inhibitory constructs modulate angiogenesis in a cancer because the prior art of Kosaka and Hoshino taught the motivation and means to inhibit angiogenesis in neoplasia.  And one of ordinary skill would have routinely relied upon the teachings of Kim, Rue Shen and Berry to provide the inhibitory molecules for delivery in exosomes as instantly claimed for treating pathological conditions.  
For the aforementioned reasons, the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
9-1-22

/JANE J ZARA/Primary Examiner, Art Unit 1635